HARRISON, J.
The plaintiff has been for many years' a member in good standing oí Sacramento Chapter No; 3 of Royal Arch Masons, an unincorporated association organized at Sacramento, and one of the subordinate chapters of the grand chapter of Royal Arch Masons of this state. The grand chapter of Royal Arch Masons is the governing body of the subordinate chapters and of the members thereof, and is composed ehiefiy of representatives from the several subordinate chapters, and has such powers as are granted to it by its constitution, and by-laws, rules, regulations, and decisions based upon said constitution. There are two bodies existing and active in this state, known as the Ancient and Accepted Scottish Rite, one of which was organized under the authority of the Supreme Council of the Ancient and Accepted Scottish Rite of the United States of America, their territories and dependencies, commonly known as the United States jurisdiction, and the other is organized under the authority of what is known as the southern jurisdiction of the Ancient and Accepted Scottish Rite. In 1887 the Grand Chapter of Royal Arch Masons adopted a resolution designating certain bodies whose degrees of Masonry and orders of knighthood it acknowledged to be legitimate and genuine, and declared that any Royal Arch Mason who should thereafter take or receive any so-called Masonic degree ox order of knighthood from any man or body of men not thus acknowledged to be legitimate and genuine, or who should be present at or assist in conferring, or should solicit anyone to take, receive, or apply for any Masonic degree or order of knighthood except from one of the bodies acknowledged to be • legitimate and genuine, should be liable to be expelled from all the rights and privileges of a Royal Arch Mason. In the Masonic bodies thus designated as legitimate and genuine the Ancient and Accepted Scottish Rite, organized under the authority of what is known as the southern jurisdiction, was included, and that organized under the authority of what is known as the United States jurisdiction was excluded.
Section 1 of article SNIY of the constitution of the Grand Chapter of Royal Arch Masons provides that when any member *618of a chapter shall be accused of unmasonic conduct, charges to that effect may be preferred in writing by any Ro3al Arch Mason in good standing, and shall be presented to the high priest of the chapter having jurisdiction thereof, and it is also provided by the rules of the grand chapter that upon the application of said high priest the grand high priest may transfer the trial of the accused from the chapter of which he is a member to some other chapter, whenever in his judgment such transfer is necessary or expedient. In May, 1895, the defendant, Vermilyea, a member of said Sacramento Chapter No. 3, presented a charge in writing against the appellant to- the defendant Boyd, who was-the high priest of said chapter, charging him with conduct unbecoming a Royal Arch Mason, in that he did in February, 1895, openly solicit another member of said chapter to apply for, take, and receive the so-called degrees in the Ancient and Accepted Scottish Rite claiming its authority under the United States jurisdiction, and also that he was and had for a long time been an active member of a body of Masons claiming to be acting under a charter from the United States jurisdiction of the Ancient and Accepted Scottish Rite. Upon the presentation of these charges, the defendant Boyd forwarded the same to the defendant Hewell, who was the grand high priest of the grand chapter, and that officer directed that the trial of the plaintiff upon these charges be transferred to Stockton chapter, No. 28. Thereupon the plaintiff was summoned by the last-named chapter to appear and answer said charges, and to be tried thereon at its hall in Stockton, on August 5, 1895. The members of said Stockton chapter are also made defendants herein. The present action was brought to restrain the defendants from proceeding with the trial of said charges. A demurrer to the complaint was sustained, and the plaintiff has appealed from the judgment entered thereon.
Individuals who associate themselves in a voluntary fraternal organization may prescribe conditions upon which membership in the association may be acquired, or upon which it may continue, and may also prescribe rules of conduct for themselves during their membership, with penalties for their violation, and the'tribunal and mode in which the offenses shall be determined and the penalty enforced. These rules constitute their agreement, and unless they contravene some law *619of tbe land are regarded in the same light as the terms of any other contract. Organizations of this character are not recognized as legal bodies, or as entitled to recognition in courts for the enforcement of their rules, unless there is also involved the determination of some civil right, or some right of property, and in these cases courts are limited to inquiring whether the rules prescribed by the organization for the determination of the right have been followed. In all matters of policy, or of the internal economy of the organization, the rules by which the members have agreed to be governed constitute the charter of. their rights, and courts will decline to take cognizance of any matter arising under these rules. Whether the rules have been violated, or whether a member has been guilty of conduct which authorizes an investigation by the association or the imposition of the penalty preecribell by it, is eminently fit for the association itself to determine, and, if the investigation is in accordance with its rules, the party charged has no ground of complaint, since it is but carrying into effect the agreement he made when he became a member of the association. “When men once associate themselves with others as organized bands, professing certain religious views, or holding themselves out as having certain ethical and social objects, and subject themselves to a common discipline, they have voluntarily submitted themselves to the disciplinary power of the body of which they are members, and it is for that society to know its own.” (State v. Odd Fellows’ Grand Lodge, 8 Mo. App. 148. See, also, Niblack on Voluntary Societies, see 113; White v. Brownell, 2 Daly, 329; Mead v. Sterling, 62 Conn. 586.)
The plaintiff does not charge in his complaint herein that any of the proceedings taken against him have not been strictly in accordance with the rules prescribed for an investigation of the charges against him, or that he has been deprived of any privilege accorded to him by those rules> but he bases his complaint upon the invalidity of the rule which he is charged with violating. He charges that the adoption of the rule was the result of a conspiracy, and that the charges preferred against him and the proceedings taken for their investigation are a part of this conspiracy, and in furtherance of its objects. It is not charged that the resolutions establishing this rule were not regularly and properly adopted by the grand chapter, or that they did not re*620ceive the approval of a majority of the members of that body; nor is it claimed that since their adoption there has been any attempt to rescind or modify, them. These rules were adopted in 1887, and as there have been annual meetings of the grand chapter since that date, composed of individuals chosen therefor in each year by the subordinate chapters, and no change has been made in the rule, it must be assumed that it is the deliberate judgment of that body that' the conditions therein named are essential qualifications to entitle anyone to become or remain a Royal Arch Mason. It is a misuse of terms to say that the vote of a majority of the members of a representative body is the result of a conspiracy; nor can the term “conspiracy” be predicated of the deliberate vote of a governing body. The charge, moreover, is made in general terms and without any specifications of fact from which a conspiracy can be inferred, and no fact is alleged with reference to the acts of the defendants who are charged as aiding the conspiracy, other than such as appear to have been done for the purpose of enforcing the rules of the grand chapter. Whether it is for the best interests of the order that its members shall not belong to any other orders than those named in the resolutions adopted by the grand chapter, or whether membership in the Ancient and Accepted Scottish Rite of the United States jurisdiction is contrary to the best interests of Royal Arch Masonry, are questions pertaining solely to the internal economy of the order, and are purely of Masonic cognizance. Courts have no standard by which to-determine the propriety of the rule, and are not competent to exercise any function in the matter. “The duly chosen and authorized representatives of the members alone are vested with the power of determining whether a change is demanded, and with their discretion courts cannot interfere. Were it otherwise, courts would control all benevolent associations, all corporations, and all fraternities. It is only when there is an abuse of discretion, and a clear, unreasonable and arbitrary invasion of private rights, that courts will assume jurisdiction over such societies or corporations. With questions of policy, doctrine, or discipline courts will not interfere. Courts will compel adherence to the charter and to the purpose for which the society was organized, but they will not do more.” (Supreme Lodge Knights of Pythias v. Knight, 117 Ind. 489.) The proceedings *621against tbe plaintiff are shown by the complaint to have been taken in strict accordance with the rules of the order. He has received notice of the hearing, and he has shown no facts which authorize the conclusion that he will not receive a fair and impartial hearing. From the decision at that hearing he can seek redress by an appeal to the grand chapter. So long as he has this right of redress within the order he has no right to invoke the aid of the courts.
The averment in the complaint that the attempt to expel the plaintiff by reason of his membership in the'forbidden order is a violation on the part of the chapter of its contract with him, as well as the averment that the adoption of the rule by the chapter creates a new condition in his contract, and is in violation of the constitution and laws of Koyal Arch Masonry, and was in excess of its jurisdiction, are unavailing as an element in his cause of action, in the absence of averments showing the particulars of this contract of membership and wherein it will be violated, or the particular provision of the constitution which was violated by the adoption of the rule. The contractual relation between the association and one of its members is that which exists by virtue of the rules of the association, and so long as the association acts toward him in accordance with these rules there is no violation of this contract. This relation is to be determined, however, by a consideration of the entire body of the rules governing the association, and is not limited to those existing at the time the individual became a member. Unless the rules at that time placed a limitation upon the power of the association to make any change or amendment therein, anv amendment or change adopted in accordance with the mode provided by the association therefor is binding upon each of the members.
The plaintiff does not show that any right of property belonging to him will be affected by the proposed action of the chapter. His averments that the chapter, as well as the commandeiy and council of which he is a member, have accumulated property by reason of the payment by himself and others of certain annual dues fail to show that he has any severable'proprietary right to any portion of this property, as against the body of which he is a member, or any right to its use or enjoyment except so long as he shall remain a member of the body. His alie-*622gations in this respect are that tbe property is owned by bim “in common witb tbe other members/’ and that be, “together with tbe other members,” has a right to participate in tbe use and disposition of said property, and to be assisted therefrom in case of need or distress. His interest in tbe property thus appears to be only incidental to bis membership, and will cease upon bis ceasing to be a member. If be has forfeited his right of membership by reason of bis conduct, this interest in tbe property will not prevent bis expulsion, or give to courts tbe right to prevent an investigation of tbe charge, or themselves to determine its sufficiency.
Tbe demurrer to tbe complaint was properly sustained, and tbe judgment is affirmed.
Van Fleet, J., and Beatty, C. J., concurred.
Hearing in Bank denied.